ILND 450 (Rev.Case:   1:17-cv-02849
              10/13) Judgment in a Civil ActionDocument   #: 265 Filed: 12/20/19 Page 1 of 2 PageID #:9146

                                    IN THE UNITED STATES DISTRICT COURT
                                                  FOR THE
                                       NORTHERN DISTRICT OF ILLINOIS

    Julka et al,

    Plaintiff(s),
                                                                   Case No. 17 C 2849
    v.                                                             Judge Matthew F. Kennelly

    Butler Illinois School District #53 et al,

    Defendant(s).

                                              JUDGMENT IN A CIVIL CASE

Judgment is hereby entered (check appropriate box):

                    in favor of plaintiff(s)
                    and against defendant(s)
                    in the amount of $       ,

                           which        includes       pre–judgment interest.
                                        does not include pre–judgment interest.

            Post-judgment interest accrues on that amount at the rate provided by law from the date of this judgment.

            Plaintiff(s) shall recover costs from defendant(s).


                    in favor of defendant(s)
                    and against plaintiff(s)
.
            Defendant(s) shall recover costs from plaintiff(s).


                other: Judgment is entered on count one (1), in favor of defendant Board of Education and
against plaintiff R.J.; on count two a (2a) in favor of defendants Board of Education, Heidi Wennstrom, Kelly
Voliva, and Alan Hanzlik against plaintiff R.J.; on count two b (2b) in favor of defendants Board of Education,
Heidi Wennstrom, Kelly Voliva, and Alan Hanzlik against plaintiff A.J.; on count two c (2c) in favor of
plaintiff Rahul Julka against defendants Board of Education and Alan Hanzlik; in favor of defendants Heidi
Wennstrom and Kelly Voliva against plaintiff Rahul Julka; on count two d (2d) in favor of defendants Board of
Education, Heidi Wennstrom, Kelly Voliva, and Alan Hanzlik against plaintiff Komal Julka. No compensatory
damages awarded.

This action was (check one):

         tried by a jury with Judge Matthew F. Kennelly presiding, and the jury has rendered a verdict.
         tried by Judge     without a jury and the above decision was reached.
         decided by Judge       on a motion
ILND 450 (Rev.Case:   1:17-cv-02849
              10/13) Judgment in a Civil ActionDocument   #: 265 Filed: 12/20/19 Page 2 of 2 PageID #:9146



Date: 12/20/2019                                               Thomas G. Bruton, Clerk of Court

                                                               Melissa Astell, Deputy Clerk
